 1
     KELSEY BROWN, CA #263109
 2   Mackenzie Legal, PLLC
     1003 Whitman Street
 3   Tacoma, WA 98406

 4   Phone: (206) 300-9063
     Email: kelsey@mackenzielegal.com
 5
     Attorney for Plaintiff
 6

 7                                   UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9                                           FRESNO DIVISION

10

11     ISMAEL MUNOZ FERRER,

12                            Plaintiff,                  Case # 1:18-CV-00494−GSA

13            vs.                                         STIPULATED EXTENSION OF TIME

14     COMMISSIONER OF SOCIAL SECURITY

15                            Defendant.

16            The parties hereby stipulate by counsel and in accordance with the scheduling order

17   Plaintiff shall have a first extension of time to file Plaintiff’s opening brief, in accordance with

18   the scheduling order. Document 5-1, Section 12. Plaintiff’s counsel had an unexpected death in

19   the family and subsequent illness and needs more time to prepare the opening brief. Opening

20   Brief shall now be due on February 5, 2019.

21            The parties stipulate that the Court’s Scheduling Order shall be modified accordingly.

22   Page 1         STIPULATION
                    [1:18−CV−00494−GSA]
23

24                                                                               Mackenzie Legal, PLLC
                                                                                   1003 Whitman Street
25                                                                                  Tacoma, WA 98406
                                                                                        (206) 300-9063
26
 1
     Dated January 14, 2019:           /s/ Kelsey M Brown
 2                                     KELSEY MACKENZIE BROWN CA #263109
                                       Mackenzie Legal, PLLC
 3                                     1003 Whitman
                                       Tacoma, WA 98406
 4                                     (206) 300-9063
                                       Attorney for Plaintiff
 5
     Dated January 14, 2019:           s/ KELSEY M. BROWN for Margret Branick-Abilla
 6                                     MARGRET BRANICK-ABILLA
                                       (per e-mail authorization)
 7                                     Special Assistant U.S. Attorney
                                       Office of the General Counsel
 8
                                       Of Attorneys for Defendant
 9

10
     IT IS SO ORDERED.
11

12      Dated:     January 25, 2019                       /s/ Gary S. Austin
                                                UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22   Page 2      STIPULATION
                 [1:18−CV−00494−GSA]
23

24                                                                  Mackenzie Legal, PLLC
                                                                      1003 Whitman Street
25                                                                     Tacoma, WA 98406
                                                                           (206) 300-9063
26
